DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to the amendment received on 02/18/2021 and 03/05/2021.
Claim 9 was amended.
Claims 10-15 and 17-20 were canceled.
Claims 1,3-4,6-8, 16 and 21-31 were previously withdrawn.
Claim 32 was newly introduced.
Claims 1,3-4,6-9,16 and 21-32 are pending.
Claims 9 and 32 were examined.

Response to Arguments/Amendments
Claim interpretation
Since the last office action dated 08/18/2020, independent claim 9 was amended twice, first on 02/18/2021, and subsequently, in agreement with Examiner during the interview conducted on 03/02/2021, Applicant submitted a supplemental amendment on 03/05/2021. For illustration purposes, this is an Examiner’s attempt to represent the difference between the newly presented amendments over the previously examined claim 9:

    PNG
    media_image1.png
    1133
    579
    media_image1.png
    Greyscale

clear link to the proposed generic placeholders in the claims was not established by the originally filed disclosure. Examiner reminds Applicant that these elements introduced by Applicant are not part of the original disclosure and therefore would not be part of a potential patent issued based on the originally filed disclosure. For instance, while Applicant asserts that a terminal-reader assembly is represented by element 126 of Fig. 1, one of ordinary skill 

Claim rejections - 35 USC § 101
Applicant’s amendments and arguments (see remarks, pages 15-17, filed on 02/18/2021 and 03/05/2021), with respect to the rejection of claim 9 under 35 USC § 101 as being directed to an abstract idea have been fully considered but are not persuasive. With respect to Step 2A Prong Two of the analysis, Applicant asserts “The improvement in technology relates to the problem that transit access must be rapidly 

Claim rejections - 35 USC § 112(a)
Applicant’s amendments and arguments (see remarks, page 17, filed on 02/18/2021 and 03/05/2021), with respect to the rejection of claim 12 under 35 USC § 112(a) have been fully considered and are persuasive in view of the cancelation of claim 12. Therefore the rejection was withdrawn. However, upon further consideration, new grounds of rejection under 35 USC § 112(a) were made for claims 9 and 32 in view of the amended language.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 17-23, filed on 02/18/2021 and 03/05/2021), with respect to the rejection under 35 USC § 112(b) have been fully considered but are persuasive in part. Specifically, with respect to the language "payment device issuer authorization” in claim 9, Applicant asserts “that Claim 9 has been amended”. Examiner respectfully disagrees. The amendment does not resolve the issues raised in the previous office action and one of ordinary skill in the art would not be able to reasonably assert whether the language “authorization” refers to “payment device issuer” (i.e. “issuer of the payment device authorization, in other words authorization "prior to or in conjunction" with issuer”), or whether it refers to “issuer” (i.e. 

Claim rejections - 35 USC § 102
Applicant’s amendments and arguments (see remarks, pages 23-26, filed on 02/18/2021 and 03/05/2021), with respect to the rejection of claim 9 under 35 USC § 102 have been fully considered and are persuasive, therefore the rejection was withdrawn.  

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 26-27, filed on 02/18/2021 and 03/05/2021), with respect to the rejection of claim 9 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.







Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a terminal-reader assembly (i.e. is operative to obtain presentation of an open-loop smart chip-based payment device) in claim 9. (Emphasis added on generic placeholders).
a transit host system (i.e. configured for closed-loop processing in a closed-loop transit system) in claim 9; and
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 9 and 32 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. The claims recite ID verification and access control, which is an abstract idea. Specifically, the claims recite a transit payment network interface processor comprises a memory and at least one hardware processor, coupled to said memory, said memory comprising instructions which configure said at least one hardware processor to: 

which is grouped within the certain methods of organizing human activity and mathematical concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). The claims are grouped within certain methods of organizing human activity because the steps recited describe the fundamental economic practice of performing verification of credentials and obtaining results of a financial check; and the commercial or legal interaction of granting access to a product or service based on an ID verification. In addition, the claims are also grouped within mathematical concepts because the steps recited describe perform verification of cryptographic credentials by re-computing and matching a previously generated code, which represents a mathematical calculation. As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section 1.B. Thus, the language identified in the certain methods of organizing human activity and mathematical concepts groupings were considered as a single abstract idea.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a terminal-reader assembly; a transit payment network interface processor; an issuer host; an open payment network; and a transit host system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of ID verification and access control. As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of ID verification and access control. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.


“Decisioning is local, and the terminal 126 passes the card-generated dynamic CVC3 or ARQC (or TVR and CVR) to the transit payment network interface processor (transit PNIP) 1212.”
Therefore, the specification as filed does not recite how the claimed transit payment network interface processor obtains data from the payment device. The specification clearly recites that this data is received by the processor 1212 from the terminal, after interfacing the terminal with the card, therefore the specification as filed does not disclose in which manner this data is obtained "from said open-loop smart chip-based payment device ", the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 32 are also rejected since they depend on claim 9.


Claim 9 recites “perform dynamic CVC3 validation of said track 2 CVC3 data by re-computing a corresponding CVC3 message authentication cryptogram and comparing at least a portion of same to said track 2 CVC3 data, said validation performed within said closed-loop transit system”. The specification as filed recites, inter alia:
“FIG. 11 shows a MASTERCARD CONTACTLESS MAGSTRIPE PROFILE transaction, as known from the prior art (the skilled artisan will appreciate that MASTERCARD CONTACTLESS was formerly known as MASTERCARD PAYPASS); 
Giving attention now to FIG. 11, an example will be given of a MasterCard Contactless MAGSTRIPE PROFILE transaction. In such a transaction, in a preliminary step (not illustrated), the reader 132 and card 112 (understood to include other kinds of devices, as well), establish communications. Note that reader 132 was discussed somewhat generically above, but in the context of FIG. 11 includes at least a contactless reader. In other cases, a contact reader can be provided. In a first step 301, the SELECT (PPSE) command allows the reader 132 to find out what payment applications the card has. This information is returned in the MASTERCARD CONTACTLESS PAYMENT DIRECTORY in step 302. In step 303, the reader selects an appropriate one of the applications using the SELECT command with the appropriate application identifier (AID) as an argument. Step 304 includes the return of FCI - File Control Information from selecting Proximity Payment Systems Environment (PPSE). Step 306 includes the card responding to the select application command telling the reader the information that it needs for the transaction - AIP (Application Interchange Profile) tells the reader how to conduct the transaction, while AFL (application file locator) tells the reader what records need to be read from the card in order to conduct the transaction. It may also specify the PDOL - Processing Data Objects List, which is data that the card needs from the reader in order to conduct the transaction as defined immediately hereinafter for step 305. In step 305, if the card asked for any specific data in step 304, the reader sends it in step 305, via the GET PROCESSING OPTIONS command. This step “says” to the card “tell me the basic context for the transaction. What do I need to read from you and what process shall we use?” The various commands and arguments are familiar to the skilled artisan from the EMV, MASTERCARD CONTACTLESS M/CHIP® & MASTERCARD CONTACTLESS MAG STRIPE standards (registered marks of MasterCard International Incorporated, Purchase, New York, USA). In step(s) 307, data is read from the card, using the READ RECORD command, in a manner well-known in the art. Step 308 shows return of the records that have been read.
In step 1317, the reader provides an unpredictable number (UN) and asks the card to compute a cryptographic checksum. In step 1318, the card responds with the track 1 CVC3 (optional), the track 2 CVC3, and the Application Transaction Counter (ATC). Note that CVC = card verification code. (page 28, lines 26-29)
The process just described will now be reiterated and summarized. There is an initial exchange where the card and reader work out how to communicate and establish communication. Then, the application is selected at 303, wherein a “SELECT” command is sent from the reader to the card, giving the card the identity of the application the reader wants to select. The reader gets a response from the card at block 304 that says (the terms “say,” “talk,” and the like being understood to contemplate electronic communication), in essence, “here is a brief description of the card.” The reader then sends the “GET PROCESSING OPTIONS” command to the card in step 305. This is, in colloquial terms, the reader saying to the card “I would like to conduct a transaction; let us work out the details of how we should proceed”; the reader says to the card “if you asked for any details to determine how we should communicate, here are those details,” and the card says to the reader, in step 306, “here is the information that you need in order to know how to proceed with the transaction.” The information basically tells the reader what to read from the card and what the context of the transaction is. In step(s) 307, the reader takes from the card all of the information it needs, via a command called "READ RECORD." The data obtained includes the primary account number (PAN), expiry date, and track data. In some instances, the data obtained may also include a series of public key certificates that allow verification of the authenticity of the card's data and encryption of data sent to the card (e.g. confirmation that a PIN entered into the reader by the cardholder was successfully verified by the card). In step 1317, the reader provides an unpredictable number (UN) and asks the card to compute a cryptographic checksum. 
Still with reference to FIG. 11, the reader 132 and the terminal 124, 126 are depicted as a single entity in this instance. The track 2 data, and the track 1 data if provided, are sent to the issuer host 2010, as shown at 1353, within a conventional magnetic stripe authorization request. The conventional magnetic stripe authorization response is depicted at 1355. Note “Classic Mag Stripe” is intended as a non-limiting example of conventional magnetic stripe messaging. Authenticating Payment Credentials in Closed Loop Transaction Processing Consider that the majority of transit merchants around the world manage their fare collection processes by requiring pre-payment of fares before a commuter initiates his or her travel journey through that transit environment (e.g. subway, bus, ferry, rail, and the like). Coin-based tokens, cash, or the purchase of limited use fare media (in the form of magnetic stripe (e.g., New York MetroCard) or contactless (e.g., London Oyster) cards) are the most popular methods by which a commuter pays for his or her fare...
 (ii) In the case of a Mag Stripe contactless card presented to the POS, carry out dynamic CVC3 validation. In this aspect, use DCVC3 as above but messages 1353/1355 to/from the issuer are replaced with something done within the closed-loop transit environment, and then if successful the rest is closed-loop business as usual processing. In both cases (i) and (ii), there is no MasterCard auth or clearing being done -the devices are used only as tokens, not payment devices... (page 35 lines 4-7)
In most cases, decisioning is local, and the terminal 126 passes the card-generated dynamic CVC3 or ARQC to the transit payment network interface processor (transit PNIP) 1212. The transit PNIP may be, for example, a MasterCard TMIP (Transit MasterCard Interface Processor) or the like. The transit PNIP carries out card authentication and verification. (page 36, lines 22-26)”

Therefore, the specification as filed does not recite how an entity other than the issuer would perform a task described as being performed by the issuer in the admitted prior art. in the latest remarks, Applicant asserts " the clause pertaining to verification of cryptographic credentials is clarified. Support can be found, for example, in FIG. 11 and at page 28, lines 26-29; page 35 lines 4-7; and page 36, lines 22-26. " These excerpts are described above. A fair reading of the specification as filed would lead one of ordinary skill in the art to reasonably convey that Fig. 11 is directed to a prior art embodiment. In this embodiment, the issuer performs "re-computing the CVC3 MAC and comparing subset of bits with those received in the track data, after receiving a "classic magstripe authorization request". The claims, however, describe an embodiment in which the entity receiving data from the open-loop smart chip-based payment device (i.e. the transit payment network interface processor distinct from an issuer host) performs a "recomputing" step. This is not reasonably found in the specification as filed. In addition, the specification discloses that the card performs the cryptogram calculation based on an unpredictable number (UN) from the terminal. One of ordinary skill in the art would reasonably convey that the card performs this calculation using a secret key of the card. However, the specification as filed does not offer any guidance with respect to the manner in which the  transit payment network 

Claim 9 recites “formulate and send a request for a financial check to a shadow closed loop transit account residing on said transit host system and different than said open loop account”. The specification as filed recites, inter alia:
“Meanwhile, the transit host 1299 determines whether the transit rider should be allowed in, on a “financial” basis (account verification and access decision). In a registration process, or upon the first presentation of card 102, 112 in the transit system (or after registration/first use in some related system), transit host 1299 tokenizes the PAN of card 102, 112, allowing it to be used as an access token. The financial arrangements in the pre-funded system generally include storing value in the “shadow” account. The rider is allowed in if the card is validated and authenticated by transit PNIP 1212 and other basic checks are passed, and if there are adequate funds in the “shadow” account.”
Therefore, as the specification as filed does not recite how the claimed transit payment network interface processor formulates and sends a request without being in possession of a PAN or token. The claims merely recite the processor obtaining a cryptogram and the specification as filed does not recite in which manner a financial check is performed by merely obtaining the CVC3 data obtained by the processor., the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claim 32 is also rejected since it depends on claim 9.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 9 recites: “payment device issuer authorization”. It is unclear by the claim language whether the language “authorization” refers to “payment device issuer” (i.e. “issuer of the payment device authorization, in other words authorization "prior to or in conjunction" with issuer”), or whether it refers to “issuer” (i.e. “issuer authorization by the payment device, in other words authorization "prior to or in conjunction" with payment device, which authorizes issuer”).  Dependent claim 32 is also rejected since it depends on claim 9.

With respect to claim 9, the following language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 a corresponding transit host system (i.e. configured for closed-loop processing in a closed-loop transit system) in claim 9; and
a terminal-reader assembly (i.e. is operative to obtain presentation of an open-loop smart chip-based payment device) in claim 9. (Emphasis added on generic placeholders).
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically the specification is silent regarding the claimed “transit host system”. While the specification recites a “terminal-reader assembly”, the specification does not further disclose the structure, material or 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 

Claim 9 recites: “obtain track 2 CVC3 data ”. It is unclear by the claim language whether the language “from said open-loop smart chip-based payment device ” refers to “obtain” (i.e. “obtain… from… device…”), or whether it refers to “data” (i.e. “data from… device”).  This duality renders the scope of the claims unclear. Dependent claim 32 is also rejected since it depends on claim 9.

Claim 9 recites “said issuer” in line 40. There is insufficient antecedent basis for this language in the claim.

Claim 9 recites “said open-loop smart chip-based payment device being configured in accordance with an open-loop payment card processing standard that specifies that said dynamic CVC3 validation is performed prior to or in conjunction with payment device issuer authorization”. This language is unclear as unclear in which manner a standard that "specifies" actions to be performed at a later stage by other entities would further limit the "payment device" per se. In other words, the claim language requires the payment device to be "configured in accordance" to a standard that set requirements to other devices. Dependent claim 32 is also rejected since it depends on claim 9.




Claim 32 recites “wherein said granting of said access comprising allowing passage through said turnstile”. This language is unclear as "granting access" is recited by claim 9 as being performed by the "transit payment network interface processor". Claim 32 requires allowing passage through a distinct structural element unrelated to the "processor". In other words, the claim requires the function of "granting access", as performed by the "transit payment network interface processor" comprising "allowing passage through" an extraneous "turnstile". 



Claims 9 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  

Claim 9 was amended to recite a “re-computing a corresponding CVC3 message authentication cryptogram” by an entity distinct from the issuer. However, in order to perform this claimed re-computation, one of ordinary skill in the art would reasonably convey that the cryptogram is generated by interfacing a card with a terminal and the entity performing the check would necessarily need, ad minimum, secret card information and data exchanged with a terminal (i.e. an unpredictable number). Since 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Silbernagl (US 2014/0180776 A1) in view of O'Connell et al. (US 2013/0304648 A1).

1, Silbernagl teaches a system (Public transit system fare processor for multi-balance funding) comprising:  
a terminal-reader assembly (see Fig. 2A, bankcard terminal 200); 
a transit payment network interface processor coupled to said terminal-reader assembly (see Fig. 2B, processing system 300 and paragraphs [0049]-[0055]); and 
a transit host system configured for closed-loop processing in a closed-loop transit system; (see Fig. 1, transit system network 10, bankcard terminals 200A-C, processing system 300 and paragraphs [0029] and [0041]); 
wherein said terminal-reader assembly is operative to obtain presentation of said open-loop smart chip-based payment device (see Fig. 2A, bankcard 100 and paragraphs [0029], [0039] and [0043]-[0048]); and 
wherein said transit payment network interface processor comprises a memory and at least one hardware processor, coupled to said memory, said memory comprising instructions which configure said at least one hardware processor to: obtain... data from said open-loop smart chip-based payment device... (see Fig. 1, transit system network 10, bankcard terminals 200A-C, processing system 300 and paragraphs [0029] and [0041]; Fig, 7, step 421 and paragraphs [0032], [0066], [0067], [0102] and [0103]); 

obtain results of said financial check from said transit host system, remotely from said transit network interface processor but within said closed-loop transit system, of said shadow closed loop transit account, said shadow closed loop transit account being associated with said open-loop smart chip-based payment device and maintained by said closed-loop transit system; and (see Fig. 7, step 423 and paragraph [0069]); and
responsive to determining that said verification and said financial check are successful, grant access to said closed-loop transit system to a holder of said open- loop smart chip-based payment device; wherein said granting of said access, while responsive to said determining that said verification and said financial check are successful, is made by said at least one hardware processor without reliance on communications with said issuer of said open- loop smart chip-based payment device (see Fig. 7, steps 423-427 and paragraphs [0069] and [0070], receiving an authorization, from a clearing and settlement network, for an amount of funds from an account linked to the currently presented bankcard as an alternative to verifying the bankcard through a bankcard verification system). 

Although Silbernagl discloses that the card verification code might not be verified in an off-line environment (see paragraph [0032]) the prior art reference does not 
However, O'Connell et al. disclose a system (System and method for authentication using payment protocol) comprising:  
an issuer host that maintains an open-loop account for at least one open-loop smart chip-based payment device (see Fig.2, issuer 213 and paragraph [0049]; Fig 3, stage3 card 303 and paragraph [0062]; Fig. 4, issuer computer 413 and paragraphs [0084] and [0085]); 
an open payment network coupling said issuer host to said transit payment network interface processor (see Fig.2, payment processing network 209 and paragraphs [0044]; [0045];[0052] and [0054]; Fig. 4,payment processing network 409 and paragraphs [0085]-[0094]); 
the data is track 2 CVC3 data from said open-loop smart chip-based payment device (see Fig. 2, signals 214, 216 and 218 including authorization message 
perform dynamic CVC3 validation of said track 2 CVC3 data by re-computing a corresponding CVC3 message authentication cryptogram and comparing at least a portion of same to said track 2 CVC3 data, said validation performed within said closed-loop transit system, said open-loop smart chip-based payment device being configured in accordance with an open-loop payment card processing standard that specifies that said dynamic CVC3 validation is performed prior to or in conjunction with payment device issuer authorization (see Fig. 2, authorization engine 210 suppresses routing of request message 220 to issuer 213 because a cryptogram in authentication data 220 is compared with one that is locally calculated, paragraphs [0049] and [0050]); 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the authentication engine as disclosed by O'Connell et al. in the system of Silbernagl, the motivation being to increase security, by using cryptograms generated between a card and a terminal to reduce the risk of duplicated devices (see O'Connell et al., paragraphs [0010] and [0034]).
Moreover, with respect to claim 9, the claim recites non-functional descriptive material. Claim 9 recites “an open-loop payment card processing standard that specifies 

With respect to claim 32, the combination of Silbernagl and O'Connell et al. teaches all the subject matter of the system as described above with respect to claim 9. Furthermore, Silbernagl disclose a system further comprising a turnstile, coupled to said terminal, wherein said granting of said access comprising allowing passage through said turnstile (see paragraphs [0040], Fig. 1, second interface 260/signal to open turnstile and paragraphs [0041] and [0048]; Fig. 5A, access controller/gate of turnstile 270 and paragraphs [0062] and [0063]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nerlikar (US 5,629,981 A) discloses information management and security system, including a closed loop system.

Takatori et al. (US 2002/0029165 A1) disclose automatic fare adjustment system and memory device for transportation system, including a plurality of settling methods.
Andrews et al. (US 2003/0085272 A1) disclose customer administered autoload, including autoloading a pre-authorized amount at the gate, before the credit card transaction is authorized.
Silverstein et al. (US 2004/0093281 A1) disclose remote purchasing system and method, including keeping account balances for venues, which may be credited for goods they provide and may be paid by the system, the balances being reconciled periodically.
Nielsen et al. (US 8,027,918 B2) disclose micro-payment system architecture, including an accounting module that aggregates purchases made and maintains a running total of each purchase within a billing cycle.
Saunders et al. (US 2006/0278704 A1) disclose system and method for mass transit merchant payment, including enabling payment of transit system fees using a financial transaction instrument.
Hammad et al. (US 2008/0128513 A1) disclose bank issued contactless payment card used in transit fare collection, including a contactless payment device that is capable of being used as both a transaction payment mechanism and as a transit fare payment or other venue access mechanism.

Chen et al. (US 2017/0109726 A1) disclose bridge device for linking wireless protocols, including enabling payment transactions to be conducted without being limited by the availability of certain communication components of the access device and wireless capabilities supported by the payment device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 9 recites “ instructions which configure said at least one hardware processor to… obtain… perform validation... formulate… obtain… grant...” (Emphasis added), statements of intended use or field use. Statements of intended use or field of use do not serve to differentiate the claims from the prior art. See MPEP 2114 II.